 

Confidential Agreement

 

Agreement number; (2015) -HD-0312

 

The parties to the Agreement are:

 

Benefactum Alliance Business Consultant (Beijing) Co., Ltd., a company
incorporated under the laws of People's Republic of China, with a registered
office: Room 1105 and 1106, F10, Building 1, No. 6, Danleng Street, Haidian
District, Beijing , Post Code: 100000 (referred to as “Party A”) and Haodai
Tianxia Information Technology (Beijing) Co., Ltd., a company incorporated under
the laws of People's Republic of China, with a registered office: 48#, F4,
Building 17, Yard 30, Shixing Street, Shijingshan District, Beijing, 100041,
China, with a contact address: F3, Tower A, Kelin Building, Sibei Avenue 107,
Dongcheng District, Beijing, 100007, China (referred to as “Party B.”)

 

Whereas the parties have established or are establishing a partnership hereto,
and one party may disclose confidential information to the other party, the
parties have reached the following agreement:

 

1. This “Confidential Information” hereunder means:

 

Any information or data that the “Disclosing Party” provides to the “Receiving
Party” in physical or electronic form, including but not limited to, trade
secrets, technology skills, research achievements, business plans, customer
information, financial data, document templates, programming specifications,
development processes, quality standards, contractual terms between the parties
as well as any other technical and commercial information, in the disclosing
forms, including, but not limited to letters, faxes, memos, minutes, agreements,
contracts, reports, manuals software codes, drawings, e-mails, etc., or those
disclosed in oral form and then confirmed as confidential information in
writing.

 

2. The “confidential information” hereunder does not include:

 

(1) any information that has been published or known in the public domain in
other form, as well as that that has been lawfully acquired by the Receiving
Party through other legal channels at the time of disclosure.

 

(2) any information that the Receiving Party has received before such
disclosure, without obligation in non-use or non-disclosure.

 

(3) any information provided by a third party to the Receiving Party without
infringing the rights or confidentiality obligations of other parties , without
obligation in non-use or non-disclosure by such Receiving Party.

 

(4) Any information that can be proved as independently developed by the
Receiving Party.

 

(5) Any information disclosed with prior written permission by the Disclosing
Party.

  

3. The Receiving Party agrees to only use such confidential information within
the scope of the purpose of the cooperation hereunder. The Receiving Party:

 

(1) shall take adequate actions to protect confidential information of the
Disclosing Party, not to disclose, transfer, or license such confidential
information to any third party, or not to make such this information accessible
to any entities or individuals not entitled to access the information.

 



  

  

 

(2) if it is needed to disclose confidential information to any third parties
for the purpose of cooperation hereunder, such the disclosure shall be subject
to prior written permission of the other party, and the Disclosing Party shall
sign a confidentiality agreement with the third party.

 

(3) the Receiving Party shall only provide confidential information to reliable
employees for the purpose necessary for the service hereunder, and sign a
confidentiality agreement with the employees in advance, which contains
sufficient conditions as similar as the agreement. The scope of information
provided shall be limited by a certain commercial purposes thereto. The
Receiving Party warrants these employees shall comply with the obligations
stipulated in this agreement; that they will not disclose such confidential
information to a third party (including consultants) without permission by the
Disclosing Party; that it will make such employees to be bound by/ subject to
confidentiality obligations.

 

(4) If the parties do not establish any partnership, the Receiving Party will
not use the confidential information from the Disclosing Party.

 

(5) If a partnership is not established or becomes terminated, the Receiving
Party shall return confidential information and the carriers to Disclosing Party
as requested by the Disclosing Party.

 

4. If the Receiving Party is required to disclose confidential information by
proceedings or administrative requirements, the Receiving Party shall notify the
Disclosing Party in advance, and assist the Disclosing Party to take the
necessary protective measures, thereby to prevent from or limit further
disclosure of confidential information.

 

5. The parties acknowledge that any conditions under this Agreement do not
constitute a license or transfer of confidential information, and that the
Receiving Party shall not use the confidential information beyond the purpose of
this Agreement.

 

6. The parties acknowledge that the confidential information under this
Agreement shall be fully owned by the Disclosing Party.

 

7. The Agreement shall enter into force from the date when the parties seal on
it. Upon expiration, termination or replacement of this Agreement, the Receiving
Party’s confidentiality obligations under this Agreement shall remain in force
until the Disclosing Party agrees to discharge this obligation, or in fact the
Disclosing Party will not suffer any form of damage arising from any breach of
confidentiality obligation hereto.

 

8. The Agreement contains all the commitments between the parties on the matter.
If any previous oral or written agreement between the parties is in conflict
with this Agreement, this Agreement shall prevail. Any amendment to this
Agreement shall be made in writing and sealed by both parties.

 

9. Any failure or delay by one party in exercising any of its rights partially
or wholly is not deemed as a waiver to such the right; any failure in exercising
a right is not deemed as a waiver to the other rights. If any condition
hereunder is determined as invalid by the court or arbitration body, the other
conditions shall remain in force.

 

10. If a party violates the agreement, the other party will be entitled to claim
for compensation on economic losses, and to take other necessary remedial
measures.

 

11. Any dispute or controversy relating to this Agreement shall be settled
through friendly negotiation. If such negotiation fails, any party may bring an
action to the Court in the region where Party B is located. This Agreement shall
be subject to the laws of People's Republic of China.

 



  

  



 

12. The Agreement is made in duplicate, each party holds one, and each one has
the same legal effect.

  

Party A (Seal)

Legal representative or authorized representative:

 [ex10-35_01.jpg]

Date: 23-Nov-2015

 

Party B (Seal)

Haodai Tianxia Information Technology (Beijing) Co., Ltd.

Legal representative or authorized representative: Yang Lulu

Date: 18-Nov-2015

 

 

[ex10-35_02.jpg]

 



  

  

 

 

